 Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 1 of 30 PageID #: 2



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                                WESTERN DISTRICT



  IN THE MATTER OF THE SEARCH OF:                        ^^            C^
  The premises known as the offices of
                                              AFFIDAVIT IN SUPPORT OF
  Google Inc., 1600 Amphitheatre
                                              SEARCH WARRANT
  Parkway, Mountain View, CA 94043
                                              APPLICATION
  Account: hungfun263@gmail.com


State of South Dakota )
                         ) ss
County of Pennington     )

                 INTRODUCTION AND AGENT BACKGROUND


      I, Elliott Harding, Detective with the Rapid City Police Department(RCPD)

and currently assigned to the South Dakota Internet Crimes Against Children

Taskforce (ICAC), being duly sworn, states as follows:

      1.    I have been a law enforcement officer since December 1st of 2008. I


have received training at the Law Enforcement Training Academy in Pierre, SD,

training as a new police officer recruit along with various Police Training Officers

and my own experience working in the Patrol Division. I have worked as a

Detective in the Criminal Investigations Department beginning April of 2014 and

primarily focused on stolen vehicles, pursuits and other general property

crimes. During that time, I attended the Reid Technique of Interview and

Interrogations. I have worked as a Detective in the Internet Crimes Against

Children (ICAC) Task Force since August of 2015. During this time, I have

attended classes in regards to on-line ads and undercover chat investigations as

it pertains to child exploitation as well as prostitution/human trafficking. 1 have
 Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 2 of 30 PageID #: 3



also attended classes in regards to the BitTorrent Network as it pertains to the

download and sharing of child pornography files. As a Special Assistant Attorney

General with State of South Dakota my duties include investigations related to

illegal possession and distribution of images containing sexually explicit

material, and investigations dealing with illegal activities concerning the Internet

or World Wide Web.


      2.    I have investigated and assisted in the investigation of cases

involving the possession, receipt, and distribution of child pornography in

violation of federal law to include United States Statues 18 U.S.C. §§ 2251, 2252

and 2252A,involving violations of law involving child pornography and 18 U.S.C.

§ 2422(b), enticement of a minor using the internet. During my law enforcement-

career, 1 have become familiar with the modus operandi of persons involved in

the illegal production, distribution and possession of child pornography and

those who engage in enticement of minors using the internet. Based on my

experience and training, 1 am knowledgeable of the various means utilized by

individuals who illegally produce, distribute, receive and possess child

pornography.

      3.    1 have been informed that 18 U.S.C. §§ 2251, 2252 and 2252A,

prohibit the manufacture, distribution, receipt, and possession of child

pornography.

      4.    The facts set forth in this affidavit are based on my personal

knowledge, knowledge obtained from other individuals, including other law

enforcement officers, interviews of persons with knowledge, my review of
 Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 3 of 30 PageID #: 4



documents, interview reports and computer records related to this investigation,

communications with others who have personal knowledge of the events and

circumstances described herein, and information gained through my training

and experience.     This affidavit contains information necessary to support

probable cause for this application and does not contain eveiy material fact that

I have learned during the course of this investigation; however, I have not

withheld information known to me that would tend to negate probable cause has

been withheld from this affidavit.


                   ITEMS TO BE SEARCHED FOR AND SEIZED:


      5.     This affidavit is submitted in support of an application for a search

warrant for the contents of and information pertaining to a Google, Inc. account

found during the investigation of an unknown subject utilizing the Target

Account, which is more specifically described in Attachment A, for contraband

and evidence, fruits, and instrumentalities of violations of 18 U.S.C. §§ 2251,

2252, and 2252A (production, receipt and possession of child pornography), and

which items are more specifically described in Attachment B.          The Gmail

account is: hungfun263@gmail.com (also referred to in this affidavit as "Target

Account").

                                 DEFINITIONS


      6.     The following definitions apply to this Affidavit and Attachments A

and B:


      a.     "Chat," as used herein, refers to any kind of text communication

transmitted over the Internet in real-time from sender to receiver.         Chat
 Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 4 of 30 PageID #: 5



messages are generally short in order to enable other participants to respond

quickly and in a format, that resembles an oral conversation. This feature

distinguishes chatting from other text-based online communications such as

Internet forums and email.


      b.    "Child Erotica," as used herein, means materials or items that are

sexually arousing to persons having a sexual interest in minors but that are not

necessarily, in and of themselves, obscene or that do not necessarily depict

minors in sexually explicit poses or positions.

      c.    "Child pornography," as defined in 18 U.S.C. § 2256(8), is any visual

depiction of sexually explicit conduct where (a) the production of the visual

depiction involved the use of a minor engaged in sexually explicit conduct, (b)

the visual depiction is a digital image, computer image, or computer-generated

image that is, or is indistinguishable from, that of a minor engaged in sexually

explicit conduct, or (c) the visual depiction has been created, adapted, or

modified to appear that an identifiable minor is engaged in sexually explicit

conduct.


      d.    "Cloud-based storage service," as used herein, refers to a publically

accessible, online storage provider that collectors of child pornography can use

to store and trade child pornography in larger volumes. Users of such a service

can share links and associated passwords to their stored files with other traders

of child pornography in order to grant access to their collections. Such services

allow individuals to access these files easily through a wide variety of electronic

devices such as desktop and laptop computers, mobile phones, and tablets,

                                        4
 Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 5 of 30 PageID #: 6




an5where and at any time. An individual with the password to file stored on a

cloud-based service does not need to be a user of the service to access the file.

Access is free and readily available to anyone who has an internet connection.

      e.    "Computer," as used herein, refers to "an electronic, magnetic,

optical, electrochemical, or other high speed data processing device performing

logical or storage functions, and includes any data storage facility or

communications facility directly related to or operating in conjunction with such

device" and includes smartphones, and mobile phones and devices. See 18

U.S.C. § 1030(e)(1).

      f.      "Computer hardware," as used herein, consists of all equipment,

which can receive, capture, collect, analyze, create, display, convert, store,

conceal, or transmit electronic, magnetic, or similar computer impulses or data.

Computer hardware includes any data-processing devices (including, but not

limited to, central processing units, internal and peripheral storage devices such

as fixed disks, external hard drives, floppy disk drives and diskettes, and other

memory storage devices); peripheral input/output devices (including, but not

limited    to, keyboards, printers, video      display   monitors, and    related

communications devices such as cables and connections), as well as any devices,

mechanisms, or parts that can be used to restrict access to computer hardware

(including, but not limited to, physical keys and locks).

      g.    "Computer software," as used herein, is digital information, which a

computer can interpret and any of its related components to direct the way they

work. Computer software is stored in electronic, magnetic, or other digital form.
 Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 6 of 30 PageID #: 7




It commonly includes programs to run operating systems, applications, and

utilities.


       h.      "Computer-related documentation," as used herein, consists of

written, recorded, printed, or electronically stored material, which explains or

illustrates how to configure or use computer hardware, computer software, or

other related items.


       i.    "Computer passwords, pass-phrases and data security devices," as

used herein, consist of information or items designed to restrict access to or hide

computer software, documentation, or data. Data security devices may consist

of hardware, software, or other programming code. A password or pass-phrase

(a string of alphanumeric characters) usually operates as a sort of digital key to

"unlock" particular data security devices. Data security hardware may include

enciyption devices, chips, and circuit boards. Data security software of digital

code may include programming code that creates "test" keys or "hot" keys, which

perform certain pre-set security functions when touched. Data security software

or code may also encrypt, compress, hide, or "booby-trap" protected data to make

it inaccessible or unusable, as well as reverse the progress to restore it.

      j.     A provider of"Electronic Communication Service" ("ESP"), as defined

in 18 U.S.C. § 2510(15), is any service that provides to users thereof the ability

to send or receive wire or electronic communications. For example, "telephone

companies and electronic mail companies" generally act as providers of

electronic communication services. See S. Rep. No. 99-541 (1986), reprinted in

1986 U.S.C.C.A.N. 3555, 3568.
 Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 7 of 30 PageID #: 8



      k.     "Electronic Storage Device" includes but is not limited to external

and internal hard drives, thumb drives, flash drives, SD cards, gaming devices

with storage capability, storage dises(CDs and DVDs), cameras, cellular phones,

smart phones and phones with photo-taking and/or internet access capabilities,

and any "cloud" storage by any provider.

      1. . "File Transfer Protocol"("FTP"), as used herein, is a standard network

protoeol used to transfer computer files from one host to another over a computer

network, such as the Internet. FTP is built on client-server arehitecture and

uses separate control and data connections between the elient and the server.

      m.      "Internet Protoeol address" or "IP address," as used herein, refers

to a unique number used by a computer to access the Internet. IP addresses

can be "dynamie," meaning that the ISP assigns a different unique number to a

computer every time it aceesses the Internet. IP addresses might also be "static,"

if an ISP assigns a user's computer a particular IP address that is used each time

the computer accesses the Internet.

      n.    "Internet Serviee Providers" ("ISPs"), as used herein, are eommereial

organizations that are in business to provide individuals and businesses aeeess

to the Internet. ISPs provide a range of funetions for their customers including

access to the Internet, web hosting, e-mail, remote storage, and eo-loeation of

computers and other communieations equipment.

      o.   "Records," "documents," and "materials," as used herein, include all

information recorded in any form, visual or aural, and by any means, whether

in handmade, photographic, mechanical, electrical, electronic, or magnetic form.
 Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 8 of 30 PageID #: 9




      p.      "Remote Computing Service" ("RCS"), as defined in 18 U.S.C. §

2711(2), is the provision to the public of computer storage or processing services

by means of an electronic communications system.

      q.    "Short Message Service" ("SMS"), as used herein, is a service used to

send text messages to mobile phones. SMS is also often referred to as texting,

sending text messages or text messaging. The service allows the user to send

short text messages from one cell phone to another cell phone or from the Web

to another cell phone. The term "computer," as defined in 18 U.S.C. § 1030(e)(1),

means an electronic, magnetic, optical, electrochemical, or other high speed data

processing device performing logical, arithmetic, or storage functions, and

includes any data storage facility or communications facility directly related to

or operating in conjunction with such device.

      r.   "Sexually explicit conduct," as defined in 18 U.S.C. § 2256(2), means

actual or simulated (a) sexual intercourse, including genital-genital, oral-genital,

or oral-anal, whether between persons of the same or opposite sex;(b) bestiality;

(c) masturbation;(d) sadistic or masochistic abuse; or (e) lascivious exhibition of

the genitals or pubic area of any person.

      s.     "Visual depiction," as defined in 18 U.S.C. § 2256(5), includes

undeveloped film and videotape', data stored on computer disc or other electronic

means which is capable of conversion into a visual image, and data which is

capable of conversion into a visual image that has been transmitted by any

means, whether or not stored in a permanent format.
Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 9 of 30 PageID #: 10



  BACKGROUND ON CHILD EXPLOITATION AND CHILD PORNOGRAPHY.
                COMPUTERS. THE INTERNET, AND EMAIL

      7.   I have had both training and experience in the investigation of

computer-related crimes. Based on my training, experience, and knowledge, I

know the following:

           a.      Computers and digital technology have dramatically changed

     the way in which individuals interested in child pornography interact with

     each other. Computers serve many functions for persons who exploit

     children online; they serve as a mechanism for meeting child-victims and

     communicate with them; they serve as a mechanism to get images of the

     children and send images of themselves; computers serve as the manner

     in which persons who exploit children online can meet one another and

     compare notes.

           b.      Persons, who exploit children online, can now transfer

     printed photographs into a computer-readable format with a device known

     as a scanner and then distribute the images using email, like Gmail and

     Yahoo! Inc.      Furthermore, with the advent of digital cameras and

     smartphones with cameras, when the photograph is taken it is saved as a

     digital file that can be directly transferred to a computer by simply

     connecting the camera or smartphone to the computer. In the last ten

     years, the resolution of pictures taken by digital cameras and smartphones

     has increased dramatically, meaning that such pictures have become

     sharper and crisper. Photos taken on a digital camera or smartphone may

     be stored on a removable memoiy card in the camera or smartphone.
Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 10 of 30 PageID #: 11



     These memoiy cards often store up to 32 gigabytes of data, which provides

     enough space to store thousands of high-resolution photographs. Video

     camcorders, which once recorded video onto tapes or mini-CDs, now can

     save video footage in a digital format directly to a hard drive in the camera.

     The user can easily transfer video files from the camcorder to a computer.

           c.       A device known as a modem allows any computer to connect

     to another computer with telephone, cable, or wireless connection. People

     can make electronic contact to literally millions of computers around the

     world.     The ability to produce child pornography easily, reproduce it

     inexpensively,    and   market    it   anonymously     (through    electronic

     communications) has drastically changed the method of distribution and

     receipt of child pornography. Persons can transfer child pornography via

     electronic mail or through file transfer protocols (FTPs) to anyone with

     access to a computer and modem.           Because of the proliferation of

     commercial services that provide electronic mail service, chat services (i.e.,

     "instant messaging"), and easy access to the Internet, the computer is a

     preferred method of distribution and receipt of child pornographic

     materials.


           d.      The Internet affords individuals several different venues for

     meeting and exploiting children in a relatively secure and anonymous

     fashion.


           e.      Individuals also use online resources to exploit children,

     including services offered by Internet Portals such as Gmail and Hotmail,

                                       10
Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 11 of 30 PageID #: 12




      among others. The online services allow a user to set up an account with

      a remote computing service that provides e-mail services as well as

      electronic storage of computer files in any variety of formats. A user can

      set up an online storage account from any computer with access to the

      Internet. Even in cases where a user utilizes online storage is, evidence of

      child pornography can be found on the user's computer or external media

      in most cases.


      8.     Based on my training and experience and investigation in this

case, I have learned the following about Google:

      a. Google offers an e-mail service that is available free to Internet users

      called "Gmail." Stored electronic communications, including opened and

      unopened e-mail for Gmail subscribers may be located on Google's

      computers.

      b. Google maintains electronic records pertaining to the individuals and

      companies for which they maintain subscriber accounts. These records

      include account access information, e-mail transaction information, and

      account application information.

      c.   Subscribers can access their Gmail e-mail accounts by activating

      software on a device or computer, login in using unique usernames and

      passwords, and connecting to high-speed Internet computers called

     "servers" maintained and/or owned by Google. Subscribers also may be

      able to access their accounts from any other computer in the world

      through Google's web site on the Internet.


                                        11
Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 12 of 30 PageID #: 13



      d. When a user sends any e-mail to a Gmail e-mail subscriber the email is

      stored in the subscriber's "mail box" on Google's servers until the

      subscriber deletes it or until the stored e-mail exceeds the storage limit
      allowed by Google.

      e.   When the subscriber sends an e-mail, it is initiated at the user's

      computer, transferred via the Internet to Google's servers, and then

      transmitted to its end destination, usually through another subscriber's

      e-mail provider. Copies of sent e-mail are stored on Google's servers in the

      same manner as received e-mail, Google retains the email until the user

      deletes it or exceeds the storage limit.

      f.   Even if the contents of the message no longer exist on the company's

      servers, Google may have records of when a subscriber logged into bis or

      her account, when a message was sent or received, as well as technical

      routing information that       law enforcement could use to determine who

      sent or received an e- mail.


      9.     From my training and experience, I am aware that Google's

computers contain information and other stored electronic communications

belonging to unrelated third parties. Accordingly, this affidavit and application

for search warrant seeks authorization solely to search the computer accounts

and/or files for information and the content of communications pertaining to the

Target Account specified herein and in Attachment A, following the procedures

described herein.




                                         12
Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 13 of 30 PageID #: 14




                                 PROBABLE CAUSE


      10.        On 11/26/18, I received CyberTip 42170700 from the National

Center for Missing and Exploited Children. Google reported what they believed

to be an image of child pornography. A copy of the Cybertip was copied to

compact disc and stored in the ICAC lab. The following is a brief overview of

information contained in this CyberTipline report:

Incident TYpe: Unconfirmed - Files not Reviewed by NCMEC
Please be advised that NCMEC staff have not opened or viewed any uploaded
files submitted with this report and have no information concerning the
content of the uploaded files other than information provided in the report by
the ESP.


Total Uploaded Files: 1

      11.        1 understand that Google identifies and reports child sexual abuse

imagery in accordance with federal statutory definition of child pornography

as referenced in 18 U.S.C. § 2256. Google has informed law enforcement of the

following regarding Cybertips:

     a.     If    a   report   does   not    contain    an   upload IP, it    may   be

            because Google does not have the information accessible at the time

            of the report.

     b.     To the extent that Google does have a record of the upload IP, it can

            be disclosed in response to valid legal process.

     c.     Account information       such       as IP addresses and   user   provided

            information (such as SMS number or secondary e-mail address)




                                            13
Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 14 of 30 PageID #: 15



           may change over time and/or reflect user provided data that may be

           inaccurate.

    d.     As   such,      this     information       should     be   investigated   and

           confirmed independently.

    e.     Any account reported in a Cybertip may or may not be disabled in the

           course of making the report.

    f.     With respect to the portion of this CyberTip containing the heading:

           "Was File Reviewed by Company?", when Google responds "Yes"

           it means the contents of the file reported were viewed by a person

           concurrently     to    or   immediately       preceding    the    sending • of

           the CyberTip. When Google responds "No," it means that while the

           contents of the file were not reviewed concurrently to making the

           report, historically a person had reviewed a file whose hash (or digital

           fingerprint) matched the hash of the reported image and determined

           it contained apparent child pornography.

     12.     Google's Cybertip also contained the following information:

     • Incident Type: Child Pornography (possession, manufacture, and

         distribution)

    • IncidentTime: 10-22-2018 18:05:03 UTC; Description ofIncident Time.

         The    incident     date      refers    to    the     approximate    date   and

         time Google became aware of the reported material.

    •    Name: Nick Smith




                                            14
Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 15 of 30 PageID #: 16



     • Email Address: hungfun263@gmail.com (Verified) (the SUBJECT

         ACCOUNT)

     • IP Address: 24.111.56.83 (Registration) / 07-19-2015 01:28:33 UTC

           o   I would note that Maxmind showed the IP address 24.111.56.83

               belonging to Midco, Location: Spearfish, SD.

     • Filename: Google-CT-RPT-454aa5c09e78a609212df64bda632510

     • Original Filename Associated with File: 16863.jpeg

     • Did Reporting ESP view entire contents of uploaded file? No

     • Were entire contents of uploaded file publicly available? (Information

         Not Provided by Company)

     • Image Categorization by ESP: A1

           o I am aware that Google defines A1 as a Prepubescent "Minor

               associated with a Sex Act(Any image ofsexually explicit conduct

               (actual or simulated sexual intercourse including genital-genital,

               oral-genital, anal-genital, or oral-anal whether between person of

               the same or opposite sex), bestiality, masturbation, sadistic or

               masochistic abuse, degradation, or any such depiction that lacks

               serious literary, artistic, political, or scientific value.)

   13.     On 12/10/18, I sent a search warrant and affidavit, via email, to the

Honorable Judge Chad Callahan regarding the CyberTip picture (Photo DNA) in

question provided by Google, which as stated above, had not been previously

viewed by anyone at Google.



                                          15
Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 16 of 30 PageID #: 17



    14.      On 12/10/18, I received the Photo DNA search warrant signed by

the Honorable Judge Chad Callahan. Based on that warrant, I observed

file Google-CT-RPT-454aa5c09e78a609212df64bda632510, which was in the
Google Cybertip. The picture showed a female child between the ages of 3 and

5 years of age. The child appeared to have long blond hair and was wearing a

pink shirt. The tip and part of the shaft of a nude, erect, adult penis was touching

the child's mouth. The child's hand was touching the penis. The picture was

taken close up and the child was looking into the camera. The identity of the

male and child are unknown. The bottom right of the picture was printed

"Kristin2000.spaces.ru."     I   searched     for   information    on      the   image

"Kristin2000.spaces.ru," and my ICAC computer redirected me to a website

called spaces (spcs.me) which appeared to be a Russian website. I was unable

to find anything directly related to Kristin or Kristin2000.

    15.      On 12/10/18, I sent a preservation letter to Google, via email, for

email address hungfun263@gmail.com.

    16.     On    12/19/18, I      received     a   Lawrence      County    subpoena

for MidContinent Communications for IP address 24.Ill.56.83. I then sent the

signed subpoena to MidContinent via email on 12/19/18. MidContinent replied

stating they only keep reeorded IP lease information for 18 months and did not

have reeord of my request.

  CHARACTERISTICS COMMON TO INDIVIDUALS WHO HAVE A SEXUAL
   INTEREST IN CHILDREN AND/OR WHO RECEIVE AND/OR POSSESS
                             CHILD PORNOGRAPHY

      17.   Based on my previous investigative experience related to child


                                        16
Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 17 of 30 PageID #: 18




exploitation investigations, and the training and experience of other law

enforcement officers with whom I have had discussions, I know there are certain

characteristics common to individuals who have a sexual interest in children


and/or receive, or possess images of child pornography:

      a.    Individuals who have a sexual interest in children and/or receive,

      or possess images of child pornography may receive sexual gratification,

      stimulation, and satisfaction from contact with children, or from fantasies

     they may have viewing children engaged in sexual activity or in sexually

     suggestive poses, such as in person,in photographs, or other visual media,

      or from literature describing such activity.

      b.    Individuals who have a sexual interest in children and/or receive,

     or possess images of child pornography may collect sexually explicit or

     suggestive materials, in a variety of media, including photographs,

      magazines, motion pictures, videotapes, books, slides and/or drawings or

     other visual media. Individuals who have a sexual interest in ehildren or


     images of children oftentimes use these materials for their own sexual

     arousal and gratification. Further, they may use these materials to lower

     the inhibitions of children they are attempting to seduce, to arouse the

     selected child partner, or to demonstrate the desired sexual acts.

     c.     Individuals who have a sexual interest in children and/or reeeive,

     or possess images of child pornography almost always possess and

     maintain their hard copies of child pornographic material, that is, their

     pictures, films,    video   tapes,    magazines, negatives,   photographs,


                                          17
Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 18 of 30 PageID #: 19




     correspondence, mailing lists, books, tape recordings, etc., in the privaey

     and seeurity of their home or some other secure location. Individuals who

     have a sexual interest in children or images of children often retain

     pictures, films, photographs, negatives, magazines, correspondenee,

     books, tape recordings, mailing lists, child erotica, and videotapes for

     many years.


     d.     Likewise, individuals who have a sexual interest in children and/or

     reeeive, or possess images of child pornography often maintain their child

     pornography images in a digital or eleetronic format in a safe, secure and

     private environment, sueh as a eomputer and surrounding area. The user

     often maintains these child pornography images for several years and are

     kept close by, usually at the possessor's residenee, inside the possessor's

     vehicle, or, at times, on their person, to enable the individual to view the

     child pornography images, which are valued highly.

     e.    Individuals who have a sexual interest in children and/or receive,

     or possess images of ehild pornography also may correspond with and/or

     meet others to     share information     and   materials, rarely destroy

     correspondence from other child pornography distributors/possessors,

     conceal such correspondence as they do their sexually explieit material,

     and often maintain lists of names, addresses, and telephone numbers of

     individuals with whom they have been in contact and who share the same

     interests in child pornography.




                                       18
Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 19 of 30 PageID #: 20




       f.      Individuals who have a sexual interest in children and/or receive,

       or possess images of child pornography prefer not to be without their child

       pornography for any prolonged time-period. Law enforcement officers

      involved in the investigation of child pornography throughout the world

       have documented this behavior. Thus, even if the unknown user uses a

      portable device (such as a mobile cell phone) to access the internet and

      child pornography, it is more likely than not that evidence of this access

      will be found within the SUBJECT ACCOUNT.


            INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED


       18.     I   anticipate   executing    this   warrant under     the   Electronic

Communications Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A)

and 2703(c)(1)(A), by using the warrant to require Google, Inc. to disclose to the

government copies of the records and other information (including the content

of communications) particularly described in Attachment A and Section I of

Attachment B.       Upon receipt of the information described in Section 1 of

Attachment B, government-authorized persons will review that information to

locate the items described in Section II of Attachment B.


                                   JURISDICTION


      19.     This Court has jurisdiction to issue the requested warrant because

it is "a court of competent jurisdiction" as defined by 18 U.S.C. § 2711(3). 18

U.S.C. §§ 2703(a), (b)(1)(A) 85 (c)(1)(A). Specifically, this Court is a "district court

of the United States (including a magistrate judge of such court)" that "has

jurisdiction over the offense being investigated." 18 U.S.C. § 2711(3)(A)(i).


                                            19
Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 20 of 30 PageID #: 21




       REQUEST/JUSTIFICATION FOR ORDER OF NONDISCLOSURE


      20.   The United States respectfully applies for an order of nondisclosure

to Google, Inc. under 18 U.S.C. § 2705(b) regarding the following account:

hungfun263@gmail.com. The United States is seeking this search warrant for

subscriber information, including all names, addresses, IP addresses, including

historical, telephone numbers, other email addresses, information on length and

types of services and any means of payment related to these accounts under the

authority given by 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A). Based

on § 2703(c)(3), the United States is not required to provide notice to the

subscriber. Under § 2705(b), the United States may apply to the court for an

order commanding Google, Inc. not to notify the subscriber of the existence of

the search warrant. The court may decide what length of time shall apply to the

order of nondisclosure if the court determines the notification to the subscriber

could result in one of the five factors listed in the statute, which includes

destruction of or tampering with evidence. 18 U.S.C. § 2705(b)(3). The basis for

the request is that such disclosure could cause any person with access to the

accounts, or any related account or account information, to tamper with or

modify the content or account information and thereby destroy or tamper with

evidence and otherwise seriously jeopardize the investigation. Especially due to

the ease of access to Google, Inc., persons can modify its content with internet

access and sufficient account information.          As such, the United States

respectfully requests this Court enter an order commanding Google, Inc. not to

notify the user of the existence of this warrant.


                                        20
Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 21 of 30 PageID #: 22



                         LIMIT ON SCOPE OF SEARCH


      21.    I submit that if during the search, agents find evidence of crimes

not set forth in this affidavit, another agent or I will seek a separate warrant.

                     REQUEST FOR SEALING OF MATTER


      22.    I request that the Court order sealing this case until further order of

the Court.    The documents filed in the case discuss an ongoing criminal

investigation that is neither public nor known to all the targets of the

investigation. Accordingly, there is good cause to seal these documents because

their premature disclosure may give targets an opportunity to flee, destroy or

tamper with evidence, change patterns of behavior, notify confederates, or

otherwise seriously jeopardize the investigation.

                                  CONCLUSION


      23.    Based on my training and experience, and the facts as set forth in

this affidavit, there is probable cause to believe that on computer systems owned,

maintained, controlled and/or operated by Google, Inc., there exists evidence of

a crime, contraband, instrumentalities, and/or fruits of violations of criminal

laws as specified herein, including identification of the person who used the

electronic accounts described in Attachment A. The facts outlined above show

that the Google, Inc. account, listed in Attachment A has been used for the

exploitation of children using the internet including violations of 18 U.S.C. §§

2251, 2252, and 2252A (production, receipt and possession of child

pornography), which items are more specifically described in Attachment B.

There is probable cause to believe that the unidentified user of the Gmail account

                                        21
Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 22 of 30 PageID #: 23



received child pornography and thereby violated the aforementioned statutes in

the District of South Dakota and elsewhere. The account is the subject of this

warrant affidavit. The account is: hungfun263@gmail.com.

      24.   Law Enforcement agents will serve the warrant on Google, Inc., who

will then compile the requested records at a time convenient to it, so there exists

reasonable cause to permit the execution of the requested warrant at any time

in the day or night. Pursuant to 18 U.S.C. § 2703(g), the presence of a law

enforcement officer is not required for the service or execution of this warrant.

      25.   For these reasons, I request authority to seize all electronic

communications and other content stored in the Target Account, to be searched

off-site in a controlled environment. Law enforcement officers and agents will

review the records sought by the search warrant and will segregate any messages

and content constituting evidence, fruits or instrumentalities of violations of

federal criminal law. Additionally, I request authority to serve the warrant on

Google, Inc. via the internet and to allow Google, Inc. to copy the data outside of

this agent's presence.

                  RETURN COMPLIANCE BY GOOGLE. INC.


      26.   Google's policies prohibit mailing or emailing child pornography to

law enforcement in response to a search warrant, instead requiring a law

enforcement officer to personally appear and collect contraband materials,

unless the means of production is explicitly described in that search warrant.

Specifically, Google requires the Court order the disclosure, notwithstanding 18

U.S.C. § 2252A or similar statute or code.


                                       22
Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 23 of 30 PageID #: 24




Dated: /A/f
                                        Detective Elliott iKKvdmg
                                        Rapid City Police Department and ICAC



Sw^n to before me and;
^0^ signed in my presence.
□ submitted, attested to, and acknowledged by reliable electronic means.
             i/-i^
        this /(^     day of January, 2019.


                                                  Daneta Wollmann
                                                  United States Magistrate Judge




                                             23
Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 24 of 30 PageID #: 25




                              ATTACHMENT A
                         Property to Be Searched

     This warrant applies to the contents of and information associated with

the following Gmail email account, under an account known to be stored at the

premises controlled by Google, Inc., a company that accepts service of legal

process at 1600 Amphitheatre Parkway, Mountain View, California 94043:

hungfun263@gmail.com




                                     24
Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 25 of 30 PageID #: 26



                                  ATTACHMENT B
                  Particular Things to be Seized and Procedures
                      to Facilitate Execution of the Warrant

   I.        Information to be disclosed by Google, Inc.(the "Provider") to
             facilitate execution of the warrant:


        To the extent that the information described in Attachment A is within the

possession, custody, or control of Google Inc., including any emails, records,

files, logs, or information that have been deleted but are still available to Google

Inc., or have been preserved pursuant to a request made under 18 U.S.G. §

2703(f) on December 12, 2018. Google Inc. is required to disclose the following

information to the government for each account or identifier listed in Attachment

A, including any information contained in the email account which is helpful to

determine the accounts' user's or owner's true identity:

        a.     The contents of all e-mails associated with the account, from the

time of the account's creation to the present, including stored or preserved copies

of emails sent to and from the account, email attachments, draft emails, deleted

emails, the source and destination addresses associated with each email, the

date and time at which each email was sent, and the size and length of each e-

mail;

        b.     The contents of all Instant Messages (IM) associated with the

account, from the time of account's creation to the present, including stored or

preserved copies of IMs sent to and from the account, IM attachments, draft IMs,

the source and destination addresses associated with each IM, the date and time

at which each IM was sent, and the size and length of each IM;



                                         25
Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 26 of 30 PageID #: 27



      c.     All records or other information regarding the identification of the

account, to include full name, physical address, telephone numbers and other

identifiers, records of session times and durations, the date on which the

account was created, the length of service, the IP addresses used to register the

account, all log-in IP addresses associated with session times and dates, account

status, alternative e-mail addresses provided during registration, methods of

connecting, log files, and means and source of payment (including any credit or

bank account number);

      d.     The types of services utilized;

      e.     All records or other information stored by an individual using the

accounts, including address books, contact and buddy lists, calendar data,

pictures, and files;

      f.     All records pertaining to communications between Google Inc. and

any person regarding the accounts, including contacts with support services and

records of actions taken.




                                        26
Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 27 of 30 PageID #: 28



II.          Information to be seized by the government

      1.     All information described above in Section I that was created or

saved after the creation of the aceount that is the subject of this warrant and

that constitutes contraband or fruits, evidence or instrumentalities of violations

of 18 U.S.C. §§ 2251, 2252, 2252A,(produetion, receipt and possession of child

pornography) including, for the account or identifiers listed on Attachment A,

information pertaining to the following matters:

      a. Any person employing, using, persuading, inducing, enticing, or

           coercing any minor to engage in any sexually explieit conduct for the

           purpose of producing any visual depiction of such conduct or for the

           purpose of transmitting a live visual depiction of such conduct, or

           attempting or conspiring to do so;

      b. Any person knowingly distributing, receiving, or possessing child

           pornography as defined at 18 U.S.C. § 2256(8), or attempting or

           eonspiring to do so;

      c. Any person knowingly persuading, inducing, enticing, or coercing any

           individual who has not attained the age of 18 years, to engage in any

           sexual activity for which any person can be charged, or attempting to

           do so;

      d. Evidenee indicating how and when the email account was accessed or

           used, to determine the geographic and chronological context of

           account access, use, or events relating to the crime under investigation

           and to the email account owner or user;


                                        27
Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 28 of 30 PageID #: 29



      e. Evidence indicating the email account users or owner's state of mind

           as it relates to the crime under investigation;

      f.   The identity of the person(s) who created or used the user ID,including

           records that help reveal the whereabouts of such person(s);

      g. Records relating to who created, used, or communicated with the

           electronic account or identifier listed in Attachment A about matters

           relating to the criminal activity listed above, including identification of

           coconspirators, accomplices, and        aiders and     abettors in     the

           commission of the above offenses, including records that help reveal

           their whereabouts.


      2.     Credit card information and money wire transmittal information,

including bills, payment records, and any receipts, for payments to third party

money remitters, includingXoom.com, Western Union, PayPal, and MoneyGram.

      3.     Evidence of who used, owned, or controlled the account or identifier

listed on Attachment A, including evidence of their whereabouts;

      4.     Evidence of the times the user utilized the account or identifiers


listed on Attachment A;

      5.     Passwords and encryption keys, and other access information that

may be necessary to access the accounts or identifier listed on Attachment A and

other associated accounts.




                                         28
Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 29 of 30 PageID #: 30



   III.     Information Regarding Search Warrant Compliance by Google:

          Google shall disclose responsive data, if any, by sending to:

                     Detective Elliott Harding
                     Internet Crimes Against Children Taskforce
                     300 Kansas City Street, Suite 200
                     Rapid City, SB 57701
                     Elliott.Harding@rcgov.org
                     (605) 377-7420

      Google shall use the United States Postal Service or another courier service

to disclose the responsive data, notwithstanding 18 U.S.C. § 2252A or similar

statute or code.      In the alternative, Google may make the responsive data

available to Detective Harding by use of its law enforcement website.




                                          29
Case 5:19-mj-00014-DW Document 1-1 Filed 01/16/19 Page 30 of 30 PageID #: 31



               CERTIFICATE OF AUTHENTICITY OF DOMESTIC
                BUSINESS RECORDS PURSUANT TO FEDERAL
                          RULE OF EVIDENCE 902fll)


       I,                                     , attest, under penalties of perjury

under the laws of the United States of America pursuant to 28 U.S.C. § 1746,

that the information contained in this declaration is true and correct. I am

employed by Google Inc., and my official title is                                    .

I am a custodian of records for Google Inc. I state that each of the records

attached hereto is the original record or a true duplicate of the original record

in the custody of Google Inc., and that I am the custodian of the attached

records consisting of             (pages/CDs/kilobytes). I further state that;

       a.    all records attached to this certificate were made at or near the


time of the occurrence of the matter set forth, by, or from information

transmitted by, a person with knowledge of those matters;

       b.    such records were kept in the ordinary course of a regularly

conducted business activity of Google Inc.; and

       c.    such records were made by Google Inc. as a regular practice.

       I further state that this certification is intended to satisfy Rule 902(11) of

the Federal Rules of Evidence.




Date                            Signature




                                         30
